DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2009/080177 A1, prior art of record) in view of Sung (US 2010/0006858 A1, prior art of record).
Regarding claim 1, Kawamura discloses a method of manufacturing a semiconductor device (e.g. figure 1), comprising:
implanting carbon ions into a predetermined region of a silicon substrate from a top of the silicon substrate (e.g. step S2 of figure 1 shows to form a carbon ion implantation region exposed to an atmosphere at a top side of the silicon substrate (e.g. as seen in step S3 of figure 1, the layer 2 is removed to expose the carbon ion implantation region 3 at the top side of the silicon substrate 1, page 7, lines 18 – 20),
performing heat treatment of the silicon substrate implanted with the carbon ions to form a silicon carbide layer being exposed to the atmosphere at the top side of the silicon substrate (e.g. page 7, lines 21 – 23, with respect to figure 1, discloses performing a heat treatment of the silicon substrate implanted with the carbon ions to form the silicon carbide layer 4, whereby step S5 of figure 1 shows the silicon carbide layer 4 is formed to be exposed to the atmosphere at the top side of the silicon substrate 1, page 7, lines 24 – 27).
Kawamura is silent with respect to disclosing removing at least a portion of the silicon substrate from a back of the silicon substrate to expose the silicon carbide layer.
Sung discloses an analogous method (e.g. figure 3), comprising removing at least a portion of a silicon substrate from a back of the silicon substrate to expose a silicon carbide layer (e.g. as seen with respect to figure 3, and disclosed in ¶ [0047], the back (bottom) of the silicon substrate 34 is removed to expose the silicon carbide layer 32).


Regarding claim 2, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the heat treatment is performed at 800°C or higher and 1200°C or lower (Kawamura: e.g. as anticipated or rendered obvious with respect to page 11, lines 5 – 8, which discloses the heat treatment at a temperature of 1100 or above. It has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 3, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the heat treatment is performed in an atmosphere of an inert gas (Kawamura: page 11, lines 5 – 6 discloses the heat treatment is an atmosphere of the inert gas argon).

Regarding claim 4, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the silicon carbide layer has a thickness of 20 nm or more and 100 nm or less (Kawamura: e.g. as anticipated or rendered obvious with respect to page 15, lines 1 – 2. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 5, Kawamura in view of Sung disclose the manufacturing method according to claim 1, as cited above, but do not explicitly disclose a dose amount of the carbon ion implantation is 1x1022 cm-3 or more.
However Kawamura discloses the general conditions of the dose amount, implantation conditions, and concentration of carbon atoms (e.g. page 14, lines 10 – 11 and lines 16 – 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamura in view of Sung such that a dose amount of the carbon ion implantation is 1x1022 -3 or more since Kawamura discloses the general conditions of the dose amount, implantation conditions, and concentration of carbon atoms, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a dose amount of the carbon ion implantation is 1x1022 cm-3 or more in order to form a higher purity silicon carbide layer.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Sung, as applied to claim 1 above, and further in view of Palacios et al. (US 2010/0032717 A1, prior art of record).
Regarding claim 19, Kawamura in view of Sung disclose the manufacturing method according to claim 1, as cited above, but are silent with respect to disclosing the semiconductor device further includes a silicon substrate remaining portion provided around the silicon carbide layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate.
Palacios discloses an analogous method (e.g. figures 1A – 1C), wherein the semiconductor device further includes a silicon substrate remaining portion provided around the silicon compound layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate (as seen in the figures, there is a silicon substrate remaining portion (portion of silicone substrate 8 between “PR” and layer 10 in figure 1C) provided around the bottom of the silicon 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamura in view of Sung such that the semiconductor device further includes a silicon substrate remaining portion provided around the silicon carbide layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate since Kawamura in view of Sung disclose removing the portion of the silicon substrate from the pack of the silicon substrate to expose the silicon carbide layer (i.e. silicon compound layer), and Palacios discloses an analogous method comprising a silicon substrate remaining portion provided around the silicon compound layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate. One would have been motivated to have a silicon substrate remaining portion provided around the silicon carbide layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate in order to form devices and/or connections on the bottom region of the substrate and silicon carbide layer, while retaining structural stability of the device.

Allowable Subject Matter
Claims 6 – 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 6 recites, inter alia, removing at least a portion of the silicon substrate to expose the silicon oxide layer, and, after that, removing the silicon oxide diamond-like carbon film” containing essentially pure carbon. Therefore, the Examiner finds that the prior art does not anticipate or render obvious the limitation of removing at least a portion of the silicon substrate to expose the silicon oxide layer, and, after that, removing the silicon oxide layer to expose the silicon carbide layer, in combination with the remaining limitations of claim 6. Claims 7 – 17 depend from claim 6..

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kawamura et al. (WO 2009/080177 A1, prior art of record) in view of Sung (US 2010/0006858 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “performing heat treatment of the silicon substrate implanted with the carbon ions to form a silicon carbide layer ”, and argue that the prior art of Kawamura does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Kawamura discloses on page 7, lines 21 – 27, with respect to figure 1, performing a heat treatment of the silicon substrate implanted with the carbon ions to form the silicon carbide layer 4. Step S5 of figure 1 shows the removal of oxide layer 5 above the silicon carbide layer 4 such that the silicon carbide layer 4 is formed to be exposed to the atmosphere at the top side of the silicon substrate 1. Hence, Kawamura discloses the silicon carbide layer is formed by heat treating and is exposed to the atmosphere at the top side of the substrate, as claimed. The Examiner submits that the claim limitation is sufficiently broad such that the formation of the silicon carbide layer by heat treating and then the removal of the oxide layer above the silicon carbide layer to expose the silicon carbide layer to atmosphere reads on the limitation of performing a heat treatment of the silicon substrate implanted with the carbon ions to form a silicon carbide layer being exposed to the atmosphere at the top side of the silicon substrate. In other words, the claim limitation does not preclude several steps to be performed such that the result is a silicon carbide layer exposed to the atmosphere at the top side of the substrate. Therefore, the Examiner finds that Kawamura discloses the amended claim limitation, and, hence, the Examiner maintains that Kawamura in view of Sung render obvious the claimed invention of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 28, 2021